                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CECIL GRAVES,
                                                                CV No. 18-1172 CG/GBW
         Plaintiff,
v.

PROPERTY AND CASUALTY
INSURANCE COMPANY OF HARTFORD,

         Defendant.

                      ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER is before the Court on the parties’ Joint Motion for Dismissal with

Prejudice (the “Joint Motion”), (Doc. 33), filed September 24, 2019. The Court, having

considered the Joint Motion and being otherwise advised in the premises, hereby

FINDS:

       That the parties have entered into a mutually agreed upon resolution of all issues

of law and fact in this case. The agreed upon resolution is intended to resolve and effect

a full and final release of any and all claims, causes of action, and counterclaims that

were brought or that could have been brought herein by and between the parties to this

lawsuit. The parties have agreed that any and all claims, causes of action, and

counterclaims that were brought or that could have been brought herein by and

between the parties are to be dismissed with prejudice. The parties have also agreed to

bear their own costs and attorneys’ fees and have asked this Court to issue an order of

dismissal with prejudice dismissing Plaintiff’s Original Complaint for Negligence, Breach

of Insurance Contract, Violation of the New Mexico Unfair Claims Practices Act, and

Bad Faith Actions.
       IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Original Complaint for Negligence, Breach of Insurance

Contract, Violation of the New Mexico Unfair Claims Practices Act, and Bad Faith

Actions is dismissed with prejudice.

       2.     All claims, causes of action, and counterclaims that have been asserted or

that could have been asserted herein by and between the parties are hereby dismissed

with prejudice.

       3.     The parties are to bear their own costs and attorneys’ fees.

       IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
